United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                November 22, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-60987
                          Summary Calendar


RAHIM KASAM MAREDIAN,

                                     Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                     Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A75 233 764
                        --------------------

Before HIGGINBOTHAM, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Rahim Kasam Maredian petitions for review of the Board of

Immigration Appeals’ (BIA’s) denial of his motion to reopen

removal proceedings.    Maredian was ordered deported in absentia

to his native Pakistan when he failed to appear at a master

hearing.    Maredian argues that he is entitled to reopening of the

proceedings because he received inadequate notice of the hearing

date.    He further agues that the BIA’s ruling was violative of

his Fifth Amendment due process rights.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-60987
                                 -2-

     A deportation order entered in absentia pursuant to

§ 240(b)(5) of the Illegal Immigration Reform and Immigrant

Responsibility Act of 1996 may be rescinded upon a motion to

reopen “if the alien demonstrates that he . . . did not receive

notice in accordance with [8 U.S.C. § 1229(a)(1)&(2)].”    8 C.F.R.

§ 1003.23(b)(4)(ii) (2005).   Maredian has not made such a

showing.   The record supports the findings of the immigration

judge, adopted and affirmed by the BIA, that Maredian was

personally served with written notice of the new hearing date and

was also orally advised of such.   Maredian has therefore not

shown the BIA’s ruling to be an abuse of discretion, Zhao v.

Gonzales, 404 F.3d 295, 303-04 (5th Cir. 2005), and, having been

afforded notice, he has also not suffered a due process

violation.    Manzano-Garcia v. Gonzales, 413 F.3d 462, 470 (5th

Cir. 2005).   His petition for review is therefore DENIED.